Appeals from an order of the Supreme Court at Special Term (Miner, J.), entered October 8, 1980 in Albany County, which, inter alia, granted petitioner’s motion, in a proceeding pursuant to article 7 of the Real Property Tax Law, for leave to file supplemental appraisal reports. Order modified, on the law and the facts, by reversing so much thereof as granted petitioner’s motion to file supplemental appraisal reports, and motion denied, and, as so modified, affirmed, with costs to respondents (see Matter of Consolidated Edison Co. ofN. Y. v State Bd. of Equalization & Assessment, 83 AD2d 355). Casey, Yesawich, Jr., and Herlihy, JJ., concur.